 



Exhibit 10.1

 

Severance Compensation Agreement between Wellesley Bank and Michael W. Dvorak

 

The purpose of this letter is to document the term of the severance compensation
agreement at Wellesley bank (The “Bank”) that have been discussed with you.
These terms supersede any prior agreement, whether oral or written, with the
bank.

 

Effective June 20, 2016, your title will be Executive Vice President, Chief
Financial Officer. In this position, you are eligible for the severance
compensation on the following terms.

 

Termination without cause absent a change of control. The bank will continue
your base salary (at the rate then in effect) for eighteen (18) months and
continue to pay the bank’s share of your health insurance premiums if you elect
COBRA health care continuation coverage.

 

Termination without cause or voluntary termination if you are not offered a
comparable position within 12 months of a change in control. The Bank will
continue your base salary) at the rate then in effect) for eighteen (18) months
and continue to pay the Bank’s share of your health insurance premiums if you
elect COBRA health care continuation coverage.

 

General Release. As a condition to your receipt of any severance benefit, you
will be required to execute a release in a from satisfactory to the bank.

 

For purposes of this letter agreement, the terms “cause”, “change in control”
and “comparable position” shall have the same meaning as under the Wellesley
Bank Employee Severance Compensation Plan dated January 25, 2012 (the “Plan”). A
copy of the Plan is attached for your reference. If you terminate employment in
circumstances not expressly covered by this letter agreement, you will not be
eligible for severance.

 

To confirm our agreement with the foregoing, please sign a copy of this letter
and return it to my attention

 

Should you have any questions, please call me at your convenience.

 

Date: May 23, 2016 /s/ Maureen Sullivan   EVP, Chief Marketing and   Human
Resources Officer       Accepted:   /s/ Michael W. Dvorak

 



 

